Title: Agreement between the American Commissioners and Jacques Boux, 12 February 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Boux, Jacques
To: 


Jacques Boux had achieved an eminence in the French navy remarkable for one who was not of noble birth. The government had called on him in 1771 for advice in reorganizing naval administration, and the following year had promoted him to capitaine de vaisseau. In 1776, however, a new minister shelved his suggested reforms and substituted others. Boux, annoyed at this treatment, turned to Silas Deane and offered him plans for constructing American frigates.
The commissioners were interested in the proposal as soon as they discovered that they had no chance whatever of obtaining, as instructed, eight ships of the line from the French government. Boux was introduced to them, according to Lee, through Chaumont and the Grand brothers, who lauded him to the skies as “the most ingenious, the most disinterested, and the most honest man in France; zealous for our cause, and desirous of nothing so much as to get into our service, so entirely free from any selfish motive that he would go out of it naked, (such was the expression) as he came in.” The commissioners could not understand some details of the plans that he produced but found them plausible, and were persuaded that the frigates could be built most quickly and cheaply in the Netherlands. Although the decision may have been economically sound, it led to future trouble.
 
  Duplicata 
  [February 12, 1777]

Observation 1.
Monsieur Boux ne se détermine a quiter les dousseurs de la retraite dont il jouit apres 30 ans de service, que parce que les circonstances semble l’appeller a un genre de Gloire, ausy Grand que nouveau. L’etablissement d’une puissente marine millitaire est l’objet qu’il se propose, et pour lequel il se deside a entreprendre tout ce qui peut etre honnorable pour y parvenir au mepris de toutes les peines et de toutes les fatigues qui en sont inseparable. La gloire adoussit tout et est la recompense de tout.
2.
Mr. Boux etant millitaire, il ne veut jamais sesser de l’être. Il demande a cette epoque à etre l’egal de l’officier le plus haut en grade dans la marine des Etats uny de l’amerique septentrionalle car il ne veut jamais renoncer au commandement des flotes et des escadres de cette marine, quoi qu’il en deviennent le legislateur et le ministre.
3.
Mr. Boux consent de bon coeur de se transporter partout ou besouin sera pour la construction des vaisseaux de guerre des Etats uny de l’amerique comme pour toutes autre mitions honorable.

4.
Mr. Boux demende qu’on ôbtiene du roy son agrement pour qu’il puissent quiter son pais et aller servir en amerique sans que les pensions dont il jouit luy soient rétiree.
5.
Mr. Boux demende de n’etre point chargé de faire vivre les ôfficier a bord du vaisseau qu’il commanda, voullant manger seul.
6.
Mr. Boux demande qu’il luy soit abendonné la nomination du capitaine ou des capitaines, des vaisseaux qu’il va faire construire, de meme que des 2 premier ôfficier de chaquns.
  We reserve to ourselves the Nomination of the Captain and Officers of one of the Ships, leaving the other to M. Boux.
7.
Mr. Boux demande pour son neveu une commission de Lieutenant de Vaisseau de la marine des Etats uni de l’amerique septentrionalle daté du jour qu’il quitera la marine du roy de france; avec les appointement reglé par le Congré.
8.
Que les frais de voyages de ce jeune officier, de meme que ceux de son sejour en holande pour [exécuter?] sou mes ordres les traveaux de constructions, ou tout autres luy seront payee convenablement.
At Paris, Feb. 12. 1777. The above Articles are agreed to by us, and we shall give M. Boux a Commission when he sails from Europe, appointing him a Commodore in the Service of the United States of America, with the Pay belonging to that Rank; and we agree that the Pay commence from the Day of his setting out from Paris in the Service of the said States.
B FranklinSilas Deane
 
Notation: Agreement wh Boux
